FILED
                                                                                        June 9, 2021
                                                                                          released at 3:00 p.m.

                              STATE OF WEST VIRGINIA                                  EDYTHE NASH GAISER, CLERK
                                                                                      SUPREME COURT OF APPEALS
                            SUPREME COURT OF APPEALS                                       OF WEST VIRGINIA




In re R.G.

No. 20-0509 (Harrison County 19-JA-15-3)



                               MEMORANDUM DECISION
        This child abuse and neglect proceeding involves R.G., 1 an eleven-year-old boy with
special needs. The Department of Health and Human Resources (DHHR) and the child’s guardian
ad litem (guardian) appeal the June 15, 2020 order of the Circuit Court of Harrison County
imposing what is commonly called a “section 5” disposition under West Virginia Code § 49-4-
604(c)(5) 2 to Respondent I.W., the child’s father. The DHHR and the guardian argue that the
circuit court should have terminated the parental rights of the father when he refused to participate
in services to correct the conditions of abuse and neglect, and where termination of his parental
rights was necessary for the child’s welfare. The father contends that the circuit court acted within
its discretion by imposing a section 5 disposition because the child’s mother was previously
granted the same disposition years earlier.

       This Court has considered the parties’ briefs, oral argument, and the record on appeal. 3
Because this case presents no substantial question of law, it satisfies the “limited circumstances”
requirement of Rule 21(d) of the West Virginia Rules of Appellate Procedure and is appropriate

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); State v. Edward Charles L., 183 W. Va. 641, 398 S.E.2d 123 (1990).
       2
           West Virginia Code § 49-4-604(c)(5) provides, in part:

       Upon a finding that the abusing parent or battered parent or parents are presently
       unwilling or unable to provide adequately for the child’s needs, commit the child
       temporarily to the care, custody, and control of the department, a licensed private
       child welfare agency, or a suitable person who may be appointed guardian by the
       court.

When the petition was filed in this matter, the dispositional alternatives currently contained in
West Virginia Code § 49-4-604(c) were codified at § 49-4-604(b). All references here are to the
current version of the statute, the text of which was not altered from the 2016 version.
       3
       The father is represented by Julie N. Garvin, Esq. The DHHR is represented by Caleb A.
Seckman, Esq., Assistant Solicitor General. The child’s guardian is Allison S. McClure, Esq.
                                                 1
for a memorandum decision. As explained below, we agree with the DHHR and the guardian’s
contention that the circuit court abused its discretion when it failed to terminate the father’s
parental rights. So, we reverse the decision of the circuit court and remand this case for entry of
an order consistent with this decision.

                               I. Factual and Procedural History

        This appeal concerns the parental rights of the child’s father. But we begin by discussing
the proceedings against the child’s mother and her disposition as that was the focus of the circuit
court’s ruling and the father’s argument in this case.

       Although the record is not before us, the parties state that in 2014 the DHHR filed a child
abuse and neglect petition against the child’s mother, T.G. After the circuit court adjudicated her
as an abusing/neglectful parent in 2015, it imposed a section 5 disposition and placed the child
with his father. 4 The child then lived with his father and the paternal grandmother. The paternal
grandmother passed away about three years later, and the child remained in the care of his father.

         In February of 2019, the DHHR filed the child abuse and neglect petition that is the subject
of this appeal against the father after obtaining emergency custody of the child. The DHHR alleged
that the father failed to provide the child with a safe and stable home, subjected the child to
unsanitary and unsafe conditions, and neglected the child’s educational and medical needs. 5 The
circuit court held a preliminary hearing and granted the father a preadjudicatory improvement
period. As part of the improvement period, the child was returned to the father’s physical care.


       4
          See § 49-4-604(c)(5) at note 2, supra. While the parties label the child’s placement with
his father at the conclusion of the mother’s proceeding as a section 5 disposition, the child was not
placed in a guardianship—a natural fit parent is not a guardian appointed by the court. Because
the child was placed in the “permanent sole custody of the nonabusing parent,” it appears that the
circuit court conducted the mother’s disposition under § 49-4-604(c)(6) but did not terminate her
parental rights. West Virginia Code § 49-4-604(c)(6) provides, in part, that:

       Upon a finding that there is no reasonable likelihood that the conditions of neglect
       or abuse can be substantially corrected in the near future and, when necessary for
       the welfare of the child, terminate the parental, custodial and guardianship rights
       and responsibilities of the abusing parent and commit the child to the permanent
       sole custody of the nonabusing parent, if there be one, or, if not, to either the
       permanent guardianship of the department or a licensed child welfare agency.
       5
         Specifically, the DHHR stated that on February 6, 2019, the father went to a DHHR office
and requested that it take custody of his child. The father reported that he had been kicked out of
two homes due to the child’s behavioral issues and had to sleep in a vehicle and a tent; the father
claimed that the child was so “bad” that no one would babysit him, preventing the father from
maintaining employment; the father stated he could not remember the last time the child had been
in school; and the father stated that he could not provide basic needs for the child. The next day,
the father returned to the DHHR office and a Child Protective Services (“CPS”) worker obtained
emergency custody of the child.
                                                 2
        The DHHR filed an amended petition in April of 2019, and alleged that five days after
regaining physical placement of the child, the father contacted a CPS worker and stated that he
could not care for the child because the owner of the home where they were staying, G.C., wanted
the child to leave. The father and his girlfriend had the child and his belongings waiting for the
CPS worker at a public location. The CPS worker retrieved the child 6 and contacted G.C. to verify
the father’s statement; G.C. reported that he did not tell the father the child was no longer welcome
in the home. The DHHR also alleged that the father was discharged from parenting and adult life
skills classes for noncompliance, failure to attend his psychological evaluation, and leaving a
Multidisciplinary Team (MDT) meeting early due to his frustration with the proceeding. It further
alleged that the father submitted to only one drug screen, testing positive for marijuana use, and
had missed six screens.

        In a second amended petition filed in May of 2019, the DHHR alleged that school officials
reported that the child came to school angry, aggressive, and unprepared when residing with the
father. The DHHR also alleged that the child’s uncle reported that he allowed the father, his
girlfriend, and the child to reside with him for a period of time in 2018 after he learned they were
living in a tent. The uncle informed the DHHR that the father did not contribute to household
expenses, had angry outbursts, caused damage to the property, and did not take the child to the
doctor for medication management of the child’s Attention Deficit Hyperactive Disorder (ADHD).

         The circuit court held an adjudicatory hearing in May of 2019. A CPS worker testified that
the child lacked a stable living situation when he was in his father’s care. A DHHR worker also
testified to the circumstances leading to the petition’s filing, including how the father attempted to
surrender the child and blamed the child for the father’s lack of housing and employment.

        The father testified and admitted to missing a drug screen due to a lack of transportation.
Then, because he was “marked positive for everything in the book” for missing a screen, the father
stated that he “didn’t want to go to any more of those drug screens because that was not even my
fault for the reason I missed.” The father acknowledged that changing residences so often was not
good for the child but blamed his housing issues on his mother’s passing and his brothers for
kicking him out of their homes. The father denied neglecting the child and claimed that he had
done nothing wrong.

        The child’s pediatrician testified that the child had struggled with ADHD and behavioral
issues from a young age. And given the child’s attention and behavioral issues, it was important
that he maintain a stable, consistent environment.

        The circuit court reconvened the adjudicatory hearing in August of 2019. A worker at the
local Day Report Center testified that the father tested positive for marijuana on two occasions and
failed to submit to any drug screens thereafter.




       6
           The child was placed with his paternal uncle, D.H.


                                                  3
        The principal at the child’s school testified about the child’s behavior. She stated that the
child had a history of extreme behavioral issues and that, prior to the proceedings, he had to be
removed from a traditional classroom and was provided a behavior intervention plan. Due to the
father’s inconsistent living situation, the child had been removed from the school for some time,
but was re-enrolled by his uncle. The principal testified that the child’s behavior improved while
he was residing with his uncle.

        One of the father’s brothers, J.H., testified regarding the father’s homelessness and volatile
behavior in front of the child. According to J.H., the father and child lived with him for a period
of time, and he observed that the father failed to adequately provide for the child’s medical needs.
On one occasion, the father quit his job and bought an expensive video gaming system. And on
other occasions, the father would scream about harming or killing himself in front of the child.
J.H. testified that he asked the father to move out of his home because he did not feel that the father
was going to improve himself; this request had nothing to do with the child’s behavior. D.H., the
father’s other brother who had placement of the child, also testified as to the father’s poor behavior
and how he threatened to commit suicide in front of the child. While the child’s uncles testified
about the father’s extreme emotional outbursts, no one indicated that the father had a diagnosed
mental health disorder or disability.

        The DHHR’s final witness was another CPS worker who testified that the father failed to
participate in his preadjudicatory improvement period. The father failed to regularly submit to
drug screens, failed to participate in parenting or adult life skills classes, did not seek to visit the
child, and failed to maintain contact with the DHHR. 7

       The father testified again and denied the allegations against him. The father disputed his
brothers’ claims that he yelled or threatened to kill himself in front of the child. He blamed the
DHHR and a lack of transportation for his failure to participate in services but conceded he never
asked for transportation assistance. The father denied any wrongdoing and when asked whether
he had any issues he needed to address responded, “No.” The father tested positive for marijuana
use immediately following the hearing.

        The circuit court adjudicated the father as an abusing parent by order entered on September
18, 2019. It found that the father failed to provide a safe and stable home for the child when he
moved the child from place to place and, on at least two occasions, resided in a tent or a car. The
circuit court found that the father’s outbursts and threats of self-harm in the child’s presence were
detrimental and emotionally damaging to the child. The circuit court further found that the father
used his funds for drugs rather than providing for his child. It also noted that the father failed to
complete the terms and conditions of his preadjudicatory improvement period.

       The guardian submitted a report in September of 2019 recommending termination of
parental rights. She highlighted the fact that the father returned the child to the DHHR after only
one week of the child being returned to his care as part of the preadjudicatory improvement period.
She also noted that the father was hostile to service providers and did not participate in visits with


       7
        The father requested to visit with the child on one occasion, but he failed to respond to
the CPS worker who attempted to set up the visit.
                                                   4
the child. The guardian stated that there is no possibility for improvement due to the father’s
refusal to participate in services.

         At a dispositional hearing held in September of 2019, a CPS worker testified that the father
failed to participate in any services following the adjudicatory hearing. She further testified that
the father ignored her attempts to contact him and failed to maintain any contact with the DHHR.
The worker reported that the child requested phone calls with the father on some occasions and
that he appeared to enjoy the calls. But sometimes, the child went into “a rage,” lasting for hours
after talking with his father. The CPS worker also described how the father was argumentative
during MDT meetings and threatened self-harm. The CPS worker recommended termination of
the father’s parental rights considering the child’s special needs and the father’s unwillingness or
inability to provide necessary stability.

        Following arguments, the circuit court considered the available dispositions under West
Virginia Code § 49-4-604(c). When speaking about a section 5 disposition, the circuit court
questioned the DHHR as to whether any accommodations had been made in accordance with the
Americans with Disabilities Act (ADA). 8 Both the DHHR and the guardian responded that the
father never requested any accommodations, nor had there been any evidence that he suffered from
a disability that would fall under the ADA. The circuit court also expressed concern that the
DHHR and the guardian had taken contradictory positions by recommending termination of the
father’s parental rights but not opposing post-termination contact with the child.

        Ultimately, the circuit court imposed a section 5 disposition even though it found that the
father failed to satisfy the terms of his preadjudicatory improvement period and denied any
responsibility for the issues that led to the filing of the petition. It further found that the father did
not visit with the child during the proceedings and failed to respond to the CPS worker’s attempt
to contact him after August of 2019. The circuit court held that the father was presently unwilling
or unable to provide for the child’s needs but that termination was not necessary for the child’s
welfare because the child’s mother was in a section 5 disposition. It also allowed the child to have
post-disposition contact with the father at the discretion of the legal custodian. The DHHR and
the guardian appeal the June 15, 2020, disposition order. 9

        8
         West Virginia Code § 49-4-604(c)(5) provides that the “court order shall state: . . . (C)
Whether the department has made reasonable accommodations in accordance with the Americans
with Disabilities Act of 1990, 42 U. S. C. § 12101 et seq., to parents with disabilities in order to
allow them meaningful access to reunification and family preservation services[.]”
        9
         The guardian filed a status update in April of 2021, under Rule 11(j) of the West Virginia
Rules of Appellate Procedure, stating that the child remains in the care of his paternal uncle. While
the child’s mother, T.G., remains in a section 5 disposition, the DHHR and guardian filed a “Joint
Motion to Modify Disposition of Respondent, T.G., based on T.G.’s continued substance abuse
issues, repeated incarcerations, and recent involuntary termination of parental rights to R.G.’s
younger sister.” The current permanency plan for the child is legal guardianship with his paternal
uncle. But the guardian states that if this appeal is successful and the motion to modify disposition
of the child’s mother is granted, the permanency plan for the child will change to adoption by the
paternal uncle.

                                                    5
                                     II. Standard of Review

       Our review of dispositions in abuse and neglect cases is well-settled:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” 10

With this standard in mind, we turn to the parties’ arguments.

                                           III. Analysis

        The DHHR and the guardian argue that the circuit court erred in imposing disposition under
West Virginia Code § 49-4-604(c)(5) rather than terminating the father’s parental rights when he
failed to participate in services to correct the conditions of abuse and neglect, made no efforts to
improve, and showed no interest in visiting with his child during this case. The DHHR states that
“[t]here is no basis in the record for the imposition of an alternative disposition.” Similarly, the
guardian contends that “[e]very bit of evidence before the [c]ourt supported a finding that the
termination of parental rights was necessary” under § 49-4-604(c)(6). 11 The father responds that
the circuit court acted within its discretion by imposing the alternative disposition considering that
the child’s mother was previously granted the same disposition.

       We have previously held that

               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West




       10
          Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011) (quoting Syl. Pt. 1, In
Interest of Tiffany Marie S., 196 W. Va. 223, 470 S.E.2d 177 (1996).
       11
          For purposes of brevity, we consolidate the assignments of error raised by the DHHR
and the guardian.


                                                  6
       Virginia Code § 49-4-604(d)] that conditions of neglect or abuse can be
       substantially corrected.” 12

West Virginia Code § 49-4-604(d) provides a non-exclusive list of circumstances that define the
phrase, “No reasonable likelihood that conditions of neglect or abuse can be substantially
corrected” including when

       (2) The abusing parent or parents have willfully refused or are presently unwilling
       to cooperate in the development of a reasonable family case plan designed to lead
       to the child’s return to their care, custody and control;

       (3) The abusing parent or parents have not responded to or followed through with
       a reasonable family case plan or other rehabilitative efforts of social, medical,
       mental health, or other rehabilitative agencies designed to reduce or prevent the
       abuse or neglect of the child, as evidenced by the continuation or insubstantial
       diminution of conditions which threatened the health, welfare, or life of the child. 13

        The father’s conduct throughout these proceedings falls squarely within the parameters
listed above. He refused to cooperate with the DHHR, did not participate in rehabilitative services,
failed to submit to a psychological evaluation, failed to engage in the drug-testing process except
for a few occasions where he tested positive, and failed to respond to or maintain contact with the
service providers. This Court has held that in order to correct a condition of abuse and/or neglect,
a parent must first be able to acknowledge the problem. 14 But the father made it clear that he did
not believe he had done anything wrong and that he should not have to comply with an
improvement period to be reunited with his child.

        After applying the applicable statutory language to the facts found by the circuit court, we
agree with the DHHR and the guardian that a section 5 disposition was not appropriate. The clear
and convincing evidence presented by the DHHR showed “no reasonable likelihood that
conditions of neglect or abuse can be substantially corrected” on the part of the father despite
having been offered numerous services throughout his improvement period. We have previously
held that “courts are not required to exhaust every speculative possibility of parental improvement
before terminating parental rights where it appears that the welfare of the child will be seriously

       12
          Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011) (quoting Syl. Pt. 2, In
re R.J.M., 164 W. Va. 496, 266 S.E.2d 114 (1980)).
       13
            W. Va. Code §§ 49-4-604(d)(2)-(3).
       14
           See In re N.R., 242 W. Va. 581, 598, 836 S.E.2d 799, 816 (2019) (holding circuit court
abused its discretion when imposing a section 5 disposition instead of terminating parental rights
when there had not been a full acknowledgement of the violence, danger and harm to the children
by either parent; “in order to remedy the abuse and/or neglect problem, the problem must first be
acknowledged. Failure to acknowledge the existence of the problem, i.e., the truth of the basic
allegation pertaining to the alleged abuse and neglect or the perpetrator of said abuse and neglect,
results in making the problem untreatable[.]”) (quoting W. Va. Dep’t of Health & Human Res. ex
rel. Wright v. Doris S., 197 W. Va. 489, 498, 475 S.E.2d 865, 874 (1996)).
                                                 7
threatened.” 15 “Although parents have substantial rights that must be protected, the primary goal
in cases involving abuse and neglect, as in all family law matters, must be the health and welfare
of the children.” 16

        Under similar facts, this Court reversed the circuit court’s order granting the mother a
section 5 disposition in the case of In Kristin Y., and remanded with directions to enter an order
terminating her parental rights. We stated that,

       a parent’s participation in an improvement period is a clear indicator of the parent’s
       future potential for success and willingness to make the necessary changes to
       become a fit and suitable parent. [The mother’s] sporadic cooperation with service
       providers, her inability to complete a course of parent education over a 15-month
       period and her failure to fully cooperate with the Department, provide sufficient
       grounds for the finding that the conditions of neglect or abuse cannot substantially
       be corrected. 17

The facts in this case are more egregious than the facts in Kristin Y. because the mother in that
case at least had some compliance with the terms of her improvement period. But here, the father
was entirely uncooperative with the service providers, made no efforts to improve the conditions
of abuse or neglect, failed to take responsibility for his actions, and showed no interest in visiting
with his child.

         Based on this record, the father does not advance the argument that there is a reasonable
likelihood that he can correct the conditions of abuse or neglect in the near future. Instead, he
focuses on the second prong of § 49-4-604(c)(6) and reasons that termination of his parental rights
is not “necessary for the welfare of the child” because the only permanency plan available to the
child at disposition was legal guardianship with the paternal uncle and not adoption. He notes that
the DHHR had not attempted to modify the mother’s disposition during the pendency of this case,
although the guardian advises this Court that she and the DHHR recently made a joint motion to
do so. 18 In any event, the father’s argument is contrary to this Court’s prior holding that the West
Virginia Code permits the termination of one parent’s parental rights while leaving the rights of
the other parent intact. 19 The key to determining whether a parent should maintain his or her
parental rights is not the status of the other parent, but whether the offending parent has rectified
the conditions of abuse or neglect. 20

       15
            Syl. Pt. 1, in part, In re R.J.M., 164 W. Va. 496, 266 S.E.2d 114 (1980).
       16
            Syl. Pt. 3, In re Katie S., 198 W. Va. 79, 479 S.E.2d 589 (1996).
       17
            227 W. Va. at 571, 712 S.E.2d at 68.
       18
            See note 9, supra.
       19
            In re Emily, 208 W. Va. 325, 344, 540 S.E.2d 542, 561 (2000).
       20
            Id.


                                                   8
       The father also fails to acknowledge that disposition under West Virginia Code § 49-4-
604(c)(5) is expressly meant to be a temporary situation:

        Upon a finding that the abusing parent or battered parent or parents are presently
        unwilling or unable to provide adequately for the child’s needs, commit the child
        temporarily to the care, custody, and control of the state department, a licensed
        private child welfare agency, or a suitable person who may be appointed guardian
        by the court. 21

         The DHHR and the guardian contend that evidence proves that termination of the father’s
parental rights is in the child’s best interest and a step toward permanency and possible adoption.
We agree. It is undisputed that the child has special needs and substantial evidence was presented
that in order to meet those needs, the child requires a high level of stability in his life that the father
has neither the ability nor the desire to provide. “In a contest involving the custody of an infant
the welfare of the child is the polar star by which the discretion of the court will be guided.” 22 So,
termination of the father’s parental rights is the proper option under § 49-4-604(c)(6), and when
“it is necessary to remove the abused/and or neglected child from his or her family, an adoptive
home is the preferred permanent out-of-home placement of the child.” 23

        The DHHR and the guardian next argue that the circuit court erred by finding that their
recommendation of termination of the father’s parental rights was inconsistent with a lack of an
objection to the father’s request for post-termination visitation. 24 Again, we agree. Post-
termination visitation is neither inconsistent with, nor a barrier to, termination of parental rights.
In syllabus point five of In re Christina L., 25 this Court held that post-termination visitation may
be appropriate in cases when the child has a bond with the parent:

               When parental rights are terminated due to neglect or abuse, the circuit court
        may nevertheless in appropriate cases consider whether continued visitation or
        other contact with the abusing parent is in the best interest of the child. Among

        21
          Id. (emphasis added); see In re I.A., 19-0152, 2019 WL 2451150, at *3 (W. Va. Jun. 12,
2019) (memorandum decision) (“What petitioner fails to recognize is that this dispositional
alternative [under West Virginia Code § 49-4-604(c)(5)] provides only for a temporary placement
for the child[.]”).
        22
           Syl. Pt. 7, In re J.G., 240 W. Va. 194, 809 S.E.2d 453 (2018) (quoting Syl. Pt. 2, State
ex rel. Lipscomb v. Joplin, 131 W. Va. 302, 47 S.E.2d 221 (1948)).
        23
             Syl. Pt. 2, in part, State v. Michael M., 202 W. Va. 350, 504 S.E.2d 177 (1998).
        24
         The DHHR worker stated that she did not oppose post-termination contact because she
did not want to further upset the child by eliminating his routine of occasional, supervised
telephone calls with his father.
        25
             194 W. Va. 446, 460 S.E.2d 692 (1995).


                                                    9
       other things, the circuit court should consider whether a close emotional bond has
       been established between parent and child and the child’s wishes, if he or she is of
       appropriate maturity to make such request. The evidence must indicate that such
       visitation or continued contact would not be detrimental to the child’s well being
       and would be in the child’s best interest. 26

        In this case, the circuit court stated that the child “may be permitted post-dispositional
contact” with the father if “the child requests the contact” and “the contact is deemed to be in the
child’s best interests by his legal custodian, with input from the child’s counselor/therapist, if any,”
as well as other specifications. The circuit court erred when it left the issue of visitation to the
discretion of the child’s legal custodian without taking evidence, hearing arguments, and making
specific findings of fact on that issue. 27 On remand the circuit court is directed to conduct further
proceedings on this issue to consider the factors established in In re Christina L.

        The DHHR and the guardian finally contend that the circuit court erred by finding that the
DHHR failed to make reasonable efforts to provide the father services under the ADA when there
was no indication that he needed an accommodation; and any need for this accommodation could
not be determined because the father refused to participate in the proceedings. 28 Again, we agree.
There is no evidence that the father has a disability that would qualify for accommodations under
the ADA. In addition, he made no request for accommodation or services and refused the services
that were offered by the DHHR.

                                           IV. Conclusion

       For the reasons set forth above, we reverse the June 15, 2020 order of the Circuit Court of
Harrison County and remand this matter with directions to enter an order terminating Respondent
I.W.’s parental rights and hold proceedings to consider whether post-termination visitation is
appropriate. The Clerk is directed to issue the mandate contemporaneously herewith.


       26
          This continued contact is a right of the child, not a right of the parent. Id. at 455 n.9, 460
S.E.2d at 701 n.9.
       27
           See Syl. Pt. 5, In re Marley M., 231 W. Va. 534, 745 S.E.2d 572 (2013) (“A parent whose
rights have been terminated pursuant to an abuse and neglect petition may request post-termination
visitation. Such request should be brought by written motion, properly noticed for hearing,
whereupon the court should hear evidence and arguments of counsel in order to consider the factors
established in Syllabus Point 5, In re Christina L., 194 W. Va. 446, 460 S.E.2d 692 (1995), except
in the event that the court concludes the nature of the underlying circumstances renders further
evidence on the issue manifestly unnecessary.”). Rule 15 of the Rules of Procedure for Child
Abuse and Neglect Proceedings provides, in part: “The effect of entry of an order of termination
of parental rights shall be, inter alia, to prohibit all contact and visitation between the child who is
the subject of the petition and the parent who is the subject of the order and the respective
grandparents, unless the Court finds the child consents and it is in the best interest of the child to
retain a right of visitation.” (Emphasis added).
       28
            The father does not respond to this assignment of error in his summary response.
                                                  10
                                     Reversed and remanded.

ISSUED: June 9, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                11